UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMB'IA

JoHN KEITH HEBERT.,
Piaimiff,
v_ Civii Action NO. 18-2332 (UNA)
UNITED sTATEs oF AMERICA, er al., l

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro s'e civil complaint. The Court Will grant the application and dismiss the

complaint Without prej udice.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than are applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). However, even pro se litigants must comply W_ith the Federal Rules of
Civil Procedure. See Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe
Federal Rules of lCivil Procedure requires that a complaint contain a short and plain statement of
the grounds upon Which the Court’s jurisdiction depends, a short and plain statement of the claim
showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
seeks. Fed. R. Civ. P. 8(a); See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The purpose of
the minimum standard of Rule 8 is to give fair notice to the defendants of the claims being
asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine Whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

According to plaintiff, the United States Attorney General, the United States Department
of Justice, the former Speaker of the House of Representatives, the United Nations Security
Council, and Pope Francis are committing treason and violating plaintiffs constitutional rights.
For the physical, mental and financial harms defendants are causing, plaintiff demands damages
of $111,100,000,000, among other relief. However, based on the Court’s review, the complaint
fails to allege facts to demonstrate this Court’s jurisdiction, and to show he is entitled to any of
the relief he demands. Therefore, the Court dismisses the complaint An Order consistent With

this Memorandum Opinion is issued Separately.

DATE: October 25 ,2018

 

